United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3514
                         ___________________________

                                    Damien Ford

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Corrie Ferrell, Sergeant, Delta Regional Unit, ADC (originally named as C
    Ferrell); Lowe, Major, Sergeant, Delta Regional Unit, ADC; James Banks,
 Warden, Sergeant, Delta Regional Unit, ADC; Gibson, Assistant Warden, Delta
   Regional Unit; Raymond Naylor, Disciplinary Appeal Administrator, ADC;
  Marvin Evans, Jr., Grievance Appeal Administrator; Marshall Reed, Assistant
Executive Director, ADC; Jane Does, Disciplinary Hearing Officer, ADC; Wendy
Kelley, (Originally named as Ray Hobbs); Nall, Officer; Larry Norris, Deputy Director

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                            Submitted: August 16, 2019
                              Filed: August 19, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Damien Ford appeals the district court’s1 adverse grant of summary judgment
on his retaliatory-discipline claim. After careful review of the record and the parties’
arguments on appeal, we conclude that the district court properly granted summary
judgment. See Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir. 2008) (reviewing
grant of summary judgment de novo; stating that “a defendant may successfully
defend a retaliatory discipline claim by showing ‘some evidence’ the inmate actually
committed a rule violation” (quoting Goff v. Burton, 7 F.3d 734, 738-39 (8th Cir.
1993))); Goff, 7 F.3d at 736-38 (stating that, to succeed on a retaliatory-discipline
claim, an inmate must prove that, but for an unconstitutional retaliatory motive, the
discipline would not have occurred); see also Morstad v. Dep’t of Corr. & Rehab.,
147 F.3d 741, 743-44 (8th Cir. 1998) (recognizing that the Eleventh Amendment bars
42 U.S.C. § 1983 action against a state and its officials acting in their official
capacities). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                          -2-